ACCEPTED
                                                                                                               12-15-00018-CR
                                                                                                  TWELFTH COURT OF APPEALS
                                                                                                                TYLER, TEXAS
                                                                                                         8/21/2015 10:11:46 PM
                                                                                                                 CATHY LUSK
                                                                                                                        CLERK




                                                                                       FILED IN
                                                                                12th COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                                8/21/2015 10:11:46 PM
                                                                                     CATHY S. LUSK
                                                                                         Clerk
                               CAUSE NUMBER 12-15-0001S-CR

TIMOTHY TANNER VIATOR                          §               IN THE
                                               §
VS.                                            §               TWELFTH JUDICIAL DISTRICT
                                               §
THE STATE OF TEXAS                             §               COURT OF APPEALS

                                APPELLANT'S
                  SECOND MOTION TO EXTEND TIME TO FILE BRIEF
                   \


TO THE HONORABLE           JUDGES OF SAID COURT:

        COMES NOW Appellant Timothy Tanner Viator, by and through Colin D. McFall,

Attorney of Record, in the above numbered and styled cause, pursuant to Rule 10.5 (b) and Rule

38.6 (d), Texas Rules of Appellate Procedure, and for good cause moves this Court grant

Appellant's   Second Mption to Extend Time to File Brief. In support of said motion, the

Appellant would respectfully show this Honorable Court the following:

                                                   I.

        Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's    Briefis

due on the 21 st day of August 2015.

                                                   II.

        Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief. If granted,

Appellant's Briefwould   be due on the 21st day of September 2015.
                                                    III.

        Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on the

following facts to reasonably explain the need for the requested extension:

        Counsel is engaged in the multijurisdictional      private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Because of the demands of private practice and a high work load, Counsel has not had an

effective amount of time to draft an appellate brief. Counsel needs the requested extension of

time to effectively represent Appellant.     Appellant is entitled to the effective representation   of

Counsel.

                                                    IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Counsel's

second motion for an extension oftime to file Appellant's       Brief.

                                                    V.

       Pursuant to Rule 10.1 (5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                    VI.

       WHEREFORE,        PREMISES CONSIDERED,              Appellant Timothy Tanner Viator, prays

the Appellate Court grant Appellant's      Second Motion to Extend Time to File Brief, and grant

Counsel an additional thirty (30) days to file Appellant's     Brief.
 RESPECTFULL Y SUBMITTED,


                                                      513 North Church Street
                                                      Palestine, Texas 75801-2962
                                                      Telephone:     903-723-1923
                                                      Facsimile:     903-723-0269
                          24027498                    Email: cmcfall@mcfall-Iaw-office.com

                                     CERTIFICATE    OF SERVICE

         I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

 service of a true and correct copy of the above and foregoing document upon Anderson County

 Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us,   by email

 transmission,   on the 21 st day of August 2015.

 RESPECTFULL Y SUBMITTED,



/;fpP/~
C::OLIN D. FILi-CFALL     V
                                                      513 North Church Street
                                                      Palestine, Texas 75801-2962
                                                      Telephone:     903-723-1923
 Attorney at Law                                      Facsimile:     903-723-0269
 Texas Bar Number:   24027498                         Email: cmcfall@mcfall-law-office.com
                               CAUSE NUMBER 12-15-00018-CR

TIMOTHY TANNER VIA TOR                        §              IN THE
                                              §
VS.                                           §              TWELFTH JUDICIAL DISTRICT
                                              §
THE STATE OF TEXAS                            §              COURT OF APPEALS

                                           AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

        "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit.   I am the Attorney of Record for Timothy Tanner Viator, in the

above numbered and styled cause. I have read the Appellant's    Second Motion to Extend Time to

File Brief and swear the facts relied on are within my personal knowledge.




        SWORN to and SUBSCRIBED          before me by Colin D. McFall on the 21 SI day of August

2015.
                                                                 ~~:"F.~""       DAWN M. MCFALL
                                                                1:~~ ..t-\
                                                                         Notary Public. State of Texas
                                                                ~;.,~./~f My Commission Expires
                                                               ~ ':t,:t.(::~~"October   01. 2017

Notary Public in and for the State of Texas

My commission expires:       l0 ~ ()l - 2. () r 7